Citation Nr: 0515442	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-07 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran was a member of the United States Marine Corps 
Reserve from June 1995 to June 2002, to include a verified 
period of initial active duty for training from June to 
December 1996, and numerous periods of inactive duty training 
thereafter.  He has service connection in effect for 
disability of the knees, each of which is evaluated as 10 
percent disabling.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for hearing 
loss.  The veteran subsequently expressed disagreement with a 
December 2003 rating decision which denied service connection 
for tinnitus.  However, after being provided with a statement 
of the case in February 2004, he and his representative 
advanced no further argument and did not perfect an appeal as 
to that issue.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or that sensorineural hearing loss was 
manifested within one year after service, and any current 
hearing loss, if shown, is not related to service or any 
incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's June 1995 entrance examination for enlistment 
in the Marine Corps Reserve indicates his hearing was normal 
for VA purposes (no auditory threshold in either ear was 
above 10 decibels), and no hearing defects or diagnoses were 
noted.  Another audiogram performed in June 1996 showed no 
auditory threshold in either ear being above 10 decibels.

At a medical examination for the purpose of release from 
active duty for training in October 1996, the veteran checked 
"No" as to having any history of hearing loss or ear 
trouble, and his audiometric test showed no auditory 
threshold in either ear above 10 decibels.  The veteran's 
service records indicate that he completed Annual 
Certificates of Physical Condition, required by all members 
of the naval service (including reservists) through April 
2001.  In April 2001, the veteran indicated that he had no 
physical defects or problems that might affect his ability to 
function on active duty.

In June 2003, the veteran testified at a Decision Review 
Officer hearing at the RO.  The veteran's representative 
indicated that he had served with the Marine Corps Reserve 
From June 1996 to June 2002.  He stated that the veteran's 
active duty records originated from his boot camp period.  
The veteran indicated he first noticed his hearing loss two 
years before the hearing.  He attended summer training with 
the Marine Corps Reserve about once per year, for two weeks.  
Most of his training was in the field at Camp Wilson.  His 
job in the Marine Corps was as a cook.  He carried food to 
the forward areas in the field during times of exercising and 
weapons firing.  He had no hearing protection.  He was not 
given a physical examination at discharge from the Reserve in 
June 2002.  He reported daily periodic hearing loss, 
especially in crowds.  The veteran stated he had been exposed 
to no excessive noise exposure after his service.


In August 2003, the veteran underwent VA examination.  The 
examiner noted that the veteran's entrance and separation 
examinations showed normal hearing, and there were no other 
audiograms in his claims file.  The veteran complained of 
difficulty hearing, especially in crowds, and ringing in his 
ears.  He served as a cook in the military, but stated he was 
in the field with the infantry and had no hearing protection.  
He denied any other occupational or recreational noise 
exposure.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
25
LEFT
25
25
20
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner stated the veteran had normal hearing with the 
exception of a mild loss at 250 Hertz in both ears.  Speech 
recognition scores in quiet were excellent.  The diagnosis 
was normal hearing sensitivity.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).


The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,


the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an October 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed February 2003 statement 
of the case (SOC) and September 2003 supplemental statement 
of the case (SSOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. § 3.303(a), 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training (ADT) or injury incurred or aggravated while 
performing inactive duty training (IADT).  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Annual training is an example of active duty for 
training, while weekend drills are inactive duty training.  
As noted above, the veteran performed ADT from June 1996 to 
December 1996 in the U.S. Marine Corps Reserve, and then 
remained a member of the Reserve until discharge in June 
2002.

Thus, with respect to the veteran's Reserve service, service 
connection may only be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ADT, or injury incurred or aggravated while performing IADT.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 
3.304.  Service connection is not legally merited for IADT 
service when the disability results from a disease process.  
See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  The 
only exception to this latter rule is where a heart attack or 
stroke is suffered on IADT.  38 U.S.C.A. §§ 101(24)(C)(2); 38 
C.F.R. § 3.6(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under precedential 
caselaw, lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran contends that he currently has bilateral hearing 
loss that is attributable to service.  However, the Board 
points out that his current level of hearing is not disabling 
for VA purposes.  Specifically, none of the pure tone 
thresholds from the August 2003 VA examination report was 
greater than 40 Hertz.  In addition, none of the pure tone 
thresholds for either ear was higher than 26 Hz.  Finally, 
speech recognition scores in both ears were higher than 94 
percent.  Therefore, under 38 C.F.R. § 3.385, the veteran 
does not demonstrate a level of hearing that is disabling, 
and the Board cannot grant service connection for such 
disorder.

Furthermore, the Board notes that the veteran's initial 
enlistment examination in June 1995, and his entrance and 
separation examination reports in conjunction with his six 
months of ADT, dated in June 1996 and October 1996, show no 
hearing loss.  Thereafter, the veteran was a member of the 
U.S. Marine Corps Reserve until June 2002.  However, while he 
indicates he had ADT each year for two weeks, there is no 
indication that he incurred any hearing loss at that time.  
Moreover, to whatever extent the veteran would be entitled to 
a presumption of service connection for sensorineural hearing 
loss after any separation from active duty, there is also no 
evidence that he has developed recognizable hearing loss in 
either ear at any time.  Again, as stated above, the veteran 
currently demonstrates normal hearing, which is not disabling 
according to the criteria of 38 C.F.R. § 3.385.

The Board recognizes that the veteran believes that he has a 
bilateral hearing loss disability that is related to his 
period of active duty.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).

As the evidence preponderates against the claim for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


